249 F.2d 505
101 U.S.App.D.C. 413
Charles H. BENNETT, Appellant,v.UNITED STATES of America, Appellee.
No. 13671.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 20, 1957.Decided Oct. 24, 1957.

Mr. Frank S. Ketcham, Washington, D.C.  (appointed by this Court), for appellant.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Joel D. Blackwell, Asst. U.S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
In this appeal from conviction for robbery (D.C.Code, 22-2901), appellant complains about the denial of his motion to suppress the gun which police took from his car, after arresting him upon a warrant.  We find no error affecting substantial rights.


2
Affirmed.